Citation Nr: 0614424	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the symphysis of the pubis and right sacroiliac 
articulation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Baltimore, Maryland.

The veteran's VA treatment records contain assessments of 
neuralgia parathetica which the veteran contends is the 
result of his in-service injury.  See hearing transcripts.  
The Board refers this claim for secondary service connection 
for a femoral nerve disorder to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the symphysis of the pubis and right sacroiliac 
articulation are manifested by complaints of pain and 
stiffness, some evidence of muscle spasms, full range of 
motion the hips, flexion of the lumbar spine limited to 80 
degrees by pain, some limitation of function during 
exacerbations upon use, and no radicular symptoms.  

2.  Radiologic evidence shows some expansion and irregularity 
of the veteran's symphysis pubis and some asymmetry of the 
superior pubic rami and iliac crests.





CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the symphysis of the pubis and right sacroiliac 
articulation with an added 10 percent disability rating for 
demonstrable deformity of the pubis bone are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.20, 4.25, 4.40, 4.45, 4.59 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5253, 5285, 5292, 5294 (2003), 5236 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals of In-Service Fracture

Based on his in-service injury, service connection was 
established effective upon his discharge from active duty for 
residuals of a fracture of the symphysis of the pubis and 
right sacroiliac articulation.  See July 1975 rating 
decision.  The disability was rated as analogous to a sacro-
iliac injury.  A 10 percent disability was assigned based on 
his complaints of pain, normal range of motion of the lumbar 
spine and hips, and the X-ray evidence of displacement of the 
pubic symphysis with overriding of the right sacroiliac 
joint.  Id. 

Under prior regulatory criteria, a higher 20 percent 
disability rating is warranted if there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 (2003).  A 20 percent disability rating 
is warranted for moderate limitation of motion of the lumbar 
spine under the prior criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The evaluation must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

While hearing testimony and the medical records show some 
evidence of lower spine muscle spasms and complaints of pain 
and tenderness up on use and weakness during flare-ups, the 
objective medical evidence fails to reveal a disability 
picture that approximates the criteria for a higher 
disability rating based on either lumbosacral strain or 
limitation of function.  Instead, the evidence shows the 
veteran had a normal gait and normal sensory testing.  Upon 
examination, he had no curvature of the spine and mild 
limitation of range of motion, with flexion limited to 85 
degrees at the November 2000 spine examination and to 80 
degrees at the May 2003 examination.  The objective evidence 
of record fails to show functional limitations that 
approximates moderate limitation of the lumbar spine.  Nor 
does the objective evidence approximate loss of lateral spine 
motion.  Accordingly, a higher rating is not warranted under 
the criteria in effect when the claim was submitted.  
However, as the X-ray evidence demonstrates a deformity of 
his pubis bone, an added 10 percent disability rating is 
warranted with consideration given to evaluating the 
disability as analogous to a fracture of a vertebra under 
Diagnostic Code 5285.  This code provides for evaluating 
disability based on limited motion, adding 10 percent for 
demonstrable deformity of a vertebral body.  See 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5285 (2005).

Nor do the revised criteria provide the veteran with a higher 
disability rating.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  
The evidence shows some limitation of flexion flexion, but to 
a degree greater than 60 degrees.  His combined range of 
motion was also greater than 120 degrees.  Accordingly, a 
disability rating in excess of 10 percent is not warranted 
under the revised regulatory criteria.

While the veteran has testified to radiation of pain into his 
thighs, the March 2000 VA bone examination report and the May 
2003 VA neurology examination report show that the veteran 
does not have any neurologic disabilities associated with his 
disability and the veteran has not been diagnosed with any 
disc disability.  As such, the criteria used to evaluate 
manifestations of intervertebral disc syndrome are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
5243 (2005).

Nor is a higher disability rating warranted if his disability 
were rated based on his hips.  Limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  Limitation of 
rotation of the affected leg such that the veteran cannot 
toe-out more than 15 degrees warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  
Here, the medical evidence shows the veteran had a normal 
range of motion of his hips and he had a normal gait.  As 
such, his disability picture does not approximate the 
limitation of function that would warrant even a compensable 
disability rating under alternative diagnostic criteria.

In short, while an added 10 percent disability rating is 
warranted for the veteran's demonstrable deformity of the 
pubis, the disability picture does not otherwise approximate 
the criteria for a higher disability rating under either the 
prior or revised regulations.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claim prior to the enactment of current 
law addressing the duty to notify and assist.  However, the 
veteran was subsequently notified by letter in April 2002 of 
the evidence he was expected to provide, the evidence VA 
would seek, and requested to submit any information regarding 
additional evidence or the evidence itself.  In March 2005 he 
was notified of evidence necessary substantiate his increased 
rating claim, the evidence he was expected to provide, the 
evidence VA would seek, and requested to submit any evidence 
in his possession pertinent to his claim.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claim, he was not 
provided with notice of any effective date criteria.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  While an 
added 10 percent disability rating has been granted in this 
matter, the issue of an appropriate effective date will be 
assigned in the first instance by the agency of original 
jurisdiction, and it is therefore not prejudicial at this 
time to grant the added disability rating.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claim and the resulting reports, as well 
as VA treatment records and transcripts of his hearings, have 
been associated with the claims file.  As the veteran has not 
identified evidence or authorized VA to obtain evidence any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.
  

ORDER

Adding 10 percent for demonstrable deformity of the pubis 
bone, and increased 20 percent rating is granted in this 
appeal, subject to the laws and regulations governing the 
disbursement of VA benefits.


 
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


